Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 1 of 7 PageID #: 6621




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


                                        )
    IN RE: PALBOCICILB PATENT           )    MDL No. 19-2912 (CFC)
    LITIGATION.                         )
                                        )

                MOTION FOR DISCOVERY CONFERENCE

       For the reasons stated in Defendants’ letter submitted herewith, Defendants

Aizant Drug Research Solutions Pvt. Ltd.1, Alembic Pharmaceuticals, Inc., Alembic

Pharmaceuticals, Ltd., Aurobindo Pharma, Ltd., Aurobindo Pharma USA, Inc.,

Eugia Pharma Specialties Ltd., Dr. Reddy’s Laboratories, Inc., Dr. Reddy’s

Laboratories, Ltd., Natco Pharma, Inc., Natco Pharma, Ltd., Mylan Pharmaceuticals,

Inc., Zydus Pharmaceuticals (USA) Inc., Zydus Worldwide DMCC, and Cadila

Healthcare, Ltd. (collectively, “Defendants”) respectfully request an order that

Plaintiffs Pfizer Inc., Warner-Lambert Company LLC, PF PRISM C.V., Pfizer

Manufacturing Holdings LLC, and PF PRISM IMB B.V. (“Plaintiffs”) shall within

14 days provide a 30(b)(6) designee prepared to testify regarding information

contained in Plaintiffs’ December 9, 2020 Supplemental Objections and Responses

to Defendants’ First Set of Common Interrogatories and Second Set of Common




1
 Aizant planned to join this motion but did not provide sign-off from Delaware
counsel before the deadline to file this motion

                                        1
Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 2 of 7 PageID #: 6622




Interrogatories (Nos. 1, 2, and 13) and Topic Nos. 7 and 20 in Defendants’ October

13, 2020 Notice of Deposition to Pfizer Pursuant to Federal Rule of Civil Procedure

30(b)(6).

Dated: February 8, 2021

 MORRIS JAMES LLP                           BAYARD, P.A.

 /s/ Kenneth L. Dorsney                     /s/ Stephen B. Brauerman
 _______________________________            _______________________________
 Kenneth L. Dorsney (#3726)                 Stephen B. Brauerman (#4952)
 500 Delaware Avenue, Suite 1500            600 King Street, Suite 400
 Wilmington, DE 19801                       Wilmington, DE 19801
 (302) 888-6800                             (302) 655-5000
 kdorsney@morrisjames.com                   sbrauerman@bayardlaw.com

 Attorneys for Defendants                   Attorney for Defendants
 Aurobindo Pharma, Ltd.,                    Dr. Reddy’s Laboratories, Ltd. and
 Aurobindo Pharma USA, Inc., and            Dr. Reddy’s Laboratories, Inc.
 Eugia Pharma Specialties, Ltd.

 POTTER ANDERSON & CORROON LLP              PHILLIPS GOLDMAN MCLAUGHLIN & HALL,
                                            P.A.
 /s/ Bindu A. Palapura
 _______________________________            /s/ Megan C. Haney
  Bindu A. Palapura (#5370)                 ________________________________
  Alan R. Silverstein (#5066)               John C. Phillips Jr. (#110)
  Hercules Plaza, 6th Floor                 Megan C. Haney (#5016)
  1313 North Market Street                  1200 North Broom Street
  Wilmington, DE 19801                      Wilmington, DE 19806
  (302) 984-6000                            (302) 655-4200
  bpalapura@potteranderson.com              jcp@pgmhlaw.com
  asilverstein@potteranderson.com           mch@pgmhlaw.com

 Attorneys for Defendants                   Attorneys for Defendants
 Alembic Pharmaceuticals, Inc. and          Zydus Pharmaceuticals (USA) Inc.,
 Alembic Pharmaceuticals, Ltd.              Zydus Worldwide DMCC and
                                            Cadila Healthcare Ltd.
                                        2
Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 3 of 7 PageID #: 6623




 POTTER ANDERSON & CORROON LLP


 /s/ Stephanie E. O’Byrne
 _______________________________
 David E. Moore (#3983)
 Stephanie E. O’Byrne (#4446)
 Hercules Plaza, 6th Floor
 1313 N. Market Street
 Wilmington, DE 19801
 (302) 984-6000
 dmoore@potteranderson.com
 sobyrne@potteranderson.com

 Attorneys for Defendant
 Mylan Pharmaceuticals Inc.



 RICHARDS, LAYTON & FINGER, PA

 /s/ Kelly E. Farnan
 _______________________________
 Kelly E. Farnan (#4395)
 Renée Mosley Delcollo (#6442)
 One Rodney Square
 920 North King Street
 Wilmington, DE 19801
 (302) 651-7700
 farnan@rlf.com
 delcollo@rlf.com

 Attorneys for Defendants
 Natco Pharma, Inc.,
 Natco Pharma, Ltd.,
 Cipla USA Inc. and Cipla, Ltd.




                                     3
Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 4 of 7 PageID #: 6624




                          RULE 7.1.1 CERTIFICATE

      I hereby certify that the subject of the foregoing motion has been discussed

with counsel for Plaintiffs Pfizer Inc., Warner-Lambert Company LLC, PF PRISM

C.V., Pfizer Manufacturing Holdings LLC, and PF PRISM IMB B.V. (collectively

“Plaintiffs”), including a teleconference on December 30, 2020 that included lead

and Delaware counsel for Plaintiffs and Defendants Aizant Drug Research Solutions

Pvt. Ltd., Alembic Pharmaceuticals, Inc., Alembic Pharmaceuticals, Ltd.,

Aurobindo Pharma, Ltd., Aurobindo Pharma USA, Inc., Eugia Pharma Specialties

Ltd., Dr. Reddy’s Laboratories, Inc., Dr. Reddy’s Laboratories, Ltd., Natco Pharma,

Inc., Natco Pharma, Ltd., Mylan Pharmaceuticals, Inc., Zydus Pharmaceuticals

(USA) Inc., Zydus Worldwide DMCC, and Cadila Healthcare, Ltd., and that the

parties were unable to reach agreement.



Dated: February 8, 2021

                                              /s/ Kenneth L. Dorsney
                                            Kenneth L. Dorsney (#3726)
Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 5 of 7 PageID #: 6625




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


                                         )
 IN RE: PALBOCICILB PATENT               )    MDL No. 19-2912 (CFC)
 LITIGATION.                             )
                                         )

                             [PROPOSED] ORDER

        THIS MATTER having come before the Court on the motion and letter

briefing of Defendants Aizant Drug Research Solutions Pvt. Ltd., Alembic

Pharmaceuticals, Inc., Alembic Pharmaceuticals, Ltd., Aurobindo Pharma, Ltd.,

Aurobindo Pharma USA, Inc., Eugia Pharma Specialties Ltd., Dr. Reddy’s

Laboratories, Inc., Dr. Reddy’s Laboratories, Ltd., Natco Pharma, Inc., Natco

Pharma, Ltd., Mylan Pharmaceuticals, Inc., Zydus Pharmaceuticals (USA) Inc.,

Zydus Worldwide DMCC, and Cadila Healthcare, Ltd. (collectively, “Defendants”)

raising discovery disputes with Plaintiffs Pfizer Inc., Warner-Lambert Company

LLC, PF PRISM C.V., Pfizer Manufacturing Holdings LLC, Pfizer PFE Ireland

Pharmaceuticals Holding 1 B.V., and PF PRISM IMB B.V. (collectively,

“Plaintiffs”), and the Court having held a discovery conference on February 11,

2021;

        IT IS HEREBY ORDERED that within 14 days, Plaintiffs shall provide a

30(b)(6) designee prepared to testify regarding information contained in Plaintiffs’

December 9, 2020 Supplemental Objections and Responses to Defendants’ First Set
Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 6 of 7 PageID #: 6626




of Common Interrogatories and Second Set of Common Interrogatories (Nos. 1, 2,

and 13) and Topic Nos. 7 and 20 in Defendants’ October 13, 2020 Notice of

Deposition to Pfizer Pursuant to Federal Rule of Civil Procedure 30(b)(6).



      SO ORDERED this _____ day of February, 2021.




                                ____________________________________
                                United States District Court Judge
Case 1:19-md-02912-CFC Document 260 Filed 02/08/21 Page 7 of 7 PageID #: 6627




                     CERTIFICATE OF COMPLIANCE

      I certify that this filing complies with the font type and font size in the
Standing Order Regarding Briefing in All Cases dated November 6, 2019.

Dated: February 8, 2021


                               Respectfully submitted,

                                 /s/ Kenneth L. Dorsney
                               Kenneth L. Dorsney (I.D. #3726)
